 



[***] = CONFIDENTIAL PORTIONS OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
EXHIBIT 10.58
WARRANTY AND REPAIR
SERVICES AGREEMENT

1   PARTIES

This Agreement (“Agreement”) is made and entered into as of this 1st of April,
2004 , by and between Taiwan Kolin Company Limited, incorporated in Taiwan,
whose registered office is at 11/F No. 86, Section 1, Chung Ching South Road,
Taipei, Taiwan (the “Manufacturer”), and Syntax Groups Corporation, incorporated
in the State of California, the United States of America, whose registered
office is at 20480 East Business Parkway, City of Industry, CA 91789, U.S.A.
(“Syntax”).

2   RECITALS

WHEREAS, Syntax designs various consumer electronic-related Products (as
hereafter defined) for manufacture and distribution under and in connection with
the trademarks and trade name, inter alia, ÖLEVIA; and
WHEREAS, Manufacturer is a designer and manufacturer of Liquid Crystal Display
(LCD) and Liquid Crystal On Silicon (LCOS) televisions and has in place the
necessary facilities, permits, licenses and financing to satisfy Syntax’s
requirements for such LCD and LCOS Products.
Pursuant to the Manufacturing Agreement dated March 9, 2004, Syntax has
contracted the Manufacturer to manufacture the products in the consumer
electronic field, which includes but not limited to the LCD/ LCOS TV product
line. Currently, the Manufacturer is manufacturing 20”, 27”, 30”, 32” and 37”
LCD TVs for Syntax and shall expand the product line to other sizes of LCD TV
and LCOS TV from time to time agreed by both parties (the “Products”).
Following the execution of the Manufacturing Agreement and the launch of the
Products in the marketplace, Syntax has been providing warranty and repair
services (the “Services”) to the end-users of the Products. To support the
Services, the Manufacturer wishes to offer Syntax a warranty and repair
allowance (the “Allowance”) for sharing the cost of the Services provided.

Page 1 of 5



--------------------------------------------------------------------------------



 



[***] = CONFIDENTIAL PORTIONS OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the receipt and sufficiency of which are hereto hereby agree as
follows:

3   PROGRAM   3.1   The Manufacturer agrees to pay the Allowance to Syntax, the
calculation is based on each monthly shipment of the Products at following
Allowance per unit shipped:

      TV Products   Allowance per unit
20” LCD TV
  [***]
26”, 27”, 30” LCD TV
  [***]
32”, 37” LCD TV
  [***]
42”, 47” LCD TV
  [***]
55” LCD TV & 50”, 65” LCOS TV
  [***]

3.2   Syntax shall prepare a monthly shipment report to specify the shipment of
the Products covering the last month period and the total amount of the
Allowance, and submit the report to the Manufacturer for verification and
confirmation.   3.3   Upon confirmation of the Allowance agreed by both parties,
the Manufacturer shall settle the Allowance at the beginning of the following
monthly by issuing a credit memorandum which shall be applied to off-set the
total outstanding account payable owed to the Manufacturer by Syntax.   4  
EXECUTION   4.1   Upon execution of this Agreement:   4.1.1   This Agreement
will be in full force from the date hereof with continued executions till the
end of business relationship between the Manufacturer and Syntax with 90 days
advance notice by either party.   4.1.2   Such other and further documents as
may be reasonably required to cause and effect the transaction contemplated by
this Agreement.

Page 2 of 5



--------------------------------------------------------------------------------



 



[***] = CONFIDENTIAL PORTIONS OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

5   ACCESS OF INFORMATION

The directors, officers, shareholders, employees, agents and representatives
(“Representatives”) of Syntax shall grant the Manufacturer and its
Representatives full access to Syntax’s properties, inventory on hand,
facilities, books and records, financial and operating data, contracts and other
documents or information as the Manufacturer or its Representatives may
reasonably request.

6   WARRANTIES OF SYNTAX   6.1   Syntax hereby warrants and represents to the
Manufacturing that Syntax is a corporation duly organized, validly existing and
in good standing under the laws of the State of California, the U.S.A.   6.2  
There is no litigation, suit, proceeding, action, claim or investigation, at law
or in equity, pending, or to the best knowledge of Syntax, threatened against,
or affecting in any way, Syntax’s ability to perform its obligations as
contemplated by this Agreement.   7   WARRANTIES OF THE MANUFACTURER   7.1   The
Manufacturer hereby warrants and represents to Syntax that the Manufacturer is a
corporation duly organized, validly and in good standing under the laws of
Taiwan.   7.2   There is no litigation, suit, proceeding, action, claim or
investigation, at law or in equity, pending, or to the best knowledge of the
Manufacturer, threatened against, or affecting in any way, the Manufacturer’s
ability to perform its obligations as contemplated by this Agreement.   8  
MISCELLANEOUS   8.1   Amendment of Modification. The Provisions of this
Agreement may be waived, altered, amended, or repealed, in whole or in part,
only by written consent of all Parties to this Agreement.

Page 3 of 5



--------------------------------------------------------------------------------



 



[***] = CONFIDENTIAL PORTIONS OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

8.2   Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Parties to it and their respective heirs, representatives,
successors and assigns. None of the Parties hereto shall assign any of its
rights or obligations hereunder except with the express written consent of the
other Parties hereto.   8.3   Invalidity. It is intended that each paragraph,
provision and word of this Agreement shall be viewed a separate and divisible,
and in the event that any paragraph, provision or word shall be held to be
invalid, the remaining paragraphs, provisions or words shall continue to be in
full force and effect, giving such effect to the deleted paragraphs, provisions,
words as may be required to properly interpret the remaining Agreement.   8.4  
Descriptive Headings. Descriptive headings contained herein are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement.   8.5   Notice. Any and all notices, consents,
requests, demands, instructions, approvals or other communications of this
Agreement shall be in writing and shall be deemed duly given on the date of
service personally on the Party to whom the notice is given, or within seven
(7) days after mailing, if mailed to the Party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid and properly
addressed to the Party by an address that the Party may have designated; if sent
by facsimile, followed by first class mail, upon receipt of the facsimile; and
if sent by electronic mail when the communication is first stored in the other
party’s electronic mailbox.   8.6   Choice of Law. This Agreement shall be
construed in accordance with and governed by the laws of the State of
California.   8.7   Execution of Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and same instrument.   8.8   Attorneys’
Fees. In the event of legal proceedings or arbitration is instituted to enforce,
interpret or for the breach of any of the terms of this Agreement, the
prevailing Party shall be entitled to his, her or its reasonable attorneys’
fees.   8.9   Survival of Warranties, Obligations, Promises and Representations.
Any warranty, obligation, promise or representation of any Party to this

Page 4 of 5



--------------------------------------------------------------------------------



 



[***] = CONFIDENTIAL PORTIONS OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

    Agreement shall survive the closing of this Agreement. This section shall be
binding upon and shall inure to the benefit of the Parties to this Agreement and
their respective heirs, representatives, successors and assigns.   8.10  
Alternatives Dispute Resolution. If any dispute arises relating to this
Agreement, the Parties will attempt in good faith to settle it through mediation
conducted by a mediator to be mutually selected. The Parties will share the
costs to the mediator equally. If the dispute is not resolved within 30 days
after it is referred to a mediator, any Party may file a lawsuit to enforce this
Agreement.   8.11   Independent Counsel. Each Party to this Agreement hereby
acknowledges that they have been advised of their right to seek independent
legal and/or other counsel regarding the advisability of entering into this
Agreement or consenting to any of the terms contained herein, and have actually
sought such independent advice and counsel or knowingly waived the right to seek
the same.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates
indicated herein above.

      Taiwan Kolin Company Limited
 
   
Name:
  Roger Kao
Vice President
 
   
Signed:
  /s/ Roger Kao
 
  04/01/04
 
    Syntax Groups Corporation
 
   
Name:
  James Li
 
  Chief Executive Officer
 
   
Signed:
  /s/ James Li
 
  4/1/2004

Page 5 of 5



--------------------------------------------------------------------------------



 



[***] = CONFIDENTIAL PORTIONS OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
Amendment
Starting January I, 2006, additional model sizes of LCD TV will be added in the
current product line, Due the high raise of warranty service and repair cost,
the allowance for some size models will be increased. The Schedule of the
Warranty Service Repair Allowance indicated on 3.1 is amended as following:

      TV Products   Allowance per unit
20” LCD TV
  [***]
23” LCD TV
  [***]
26”, 27” & 30” LCD TV
  [***]
32”, 37” LCD TV
  [***]
40” LCD TV
  [***]
42” LCD TV
  [***]
47”, 57” LCD TV
  [***]
50”, 65” LCoS TV
  [***]

          Acknowledged and Agreed by    
 
       
/s/ Roger Kao
 
Manufacturer
  Dec. 28, 05
 
Date    
 
       
Accepted by
       
 
       
/s/ James Li
 
Syntax-Brillian
  12.27.2005
 
Date    

